                          Case 3:13-cv-00297-JAM Document 577 Filed 02/14/20 Page 1 of 5
                                   Amended List of Exhibits of Bruce Kirby and Bruce Kirby, Inc.


                BK-1    03/18/2014 Subpoena for Documents from Farzad Rastegar
                BK-2    04/01/2010 Email from Farzad Rastegar to Heini Wellmann (and email chain)
                BK-3    01/11/2012 Email from Bill Crane to Heini Wellmann
                BK-4    09/29/2011 Email from Farzad Rastegar to Bruce Kirby (and email chain)
                BK-5    08/26/2010 Email from Farzad Rastegar to Peter Hedge and Bill Crane (and email chain)
                BK-6    11/15/2010 Email from Farzad Rastegar to Bill Crane (and email chain)
                BK-7    03/22/2011 Email Chris Spencer to Farzad Rastegar
                BK-8    09/29/2011 Email from Bill Crane to Farzad Rastegar and Doug Metchick (and email chain)
                BK-9    12/03/2010 Email from Bill Crane to Farzad Rastegar
                BK-10   12/24/2010 Email from Bill Crane to Farzad Rastegar
                BK-11   Answer and Counterclaims of LPE and QMI
                BK-12   LPE and QMI's Objections and Responses to GSL's First Set of Interrogatories
                BK-13   Document titled Amendment to License, dated March 25, 1997
                BK-14   1983 Agreement
                BK-15   07/22/2013 Email from Peter Hedge to Bahman Kia (and email chain)
                BK-16   04/02/2010 Email from Devin Kelly to Bill Crane (and attachment)
                BK-17   01/12/2011 Email from Bill Crane to Farzad Rastegar
)8// BK-18    01/23/2011 Email from Heini Wellmann to Farzad Rastegar
)8// BK-19    01/23/2011 Email from Heini Wellmann to Hank Barry and Jeff Martin (and attachment)
                BK-20   04/28/2011 Email from Bill Crane to Heini Wellmann
                BK-21   09/28/2010 Email from Bill Crane to Heini Wellmann and Jeff Martin (and email chain)
                BK-22   01/17/2012 Email from Bill Crane to Farzad Rastegar
                BK-23   Document titled Barclays Business Internet Banking
                BK-24   10/13/2011 Email from Bill Crane to Tom Rosoman, Lo Libra, and Doug Metchick (and email chain)
                BK-25   04/08/2011 Email from Bill Crane to Farzad Rastegar (and email chain)
                BK-26   Document titled Inidicative Offer for Laser Design Rights
                BK-27   Notice of Deposition of Quarter Moon, Incorporated Pursuant to 30(b)(6)
                BK-28   Notice of Deposition of LaserPerformance (Europe) Pursuant to 30(b)(6)
                BK-29   Answer and Counterclaims of LPE and QMI
 )8// BK-30   1983 Agreement
)8//
                BK-31   1989 Agreement
                BK-32   Document titled Agreement relating to the International Class Boat
)8// BK-33    Agreement dated November 11, 2005
                BK-34   Builder Plaque
                BK-35   Conference Memorandum dated September 4, 2014
)8//          Document re Defendants sales bearing Bates Nos. LP022423-LP22473
                BK-36
)8//
                BK-37   Document re Defendants sales bearing Bates Nos. LP022474-LP22639
                BK-38   01/19/2009 Letter from Chris Spencer to Vanguard Racing Sailboats
                BK-39   01/19/2009 Letter from Chris Spencer to Performance Sailcraft Europe Limited
                BK-40   04/03/2010 Letter from Wedlake Bell LLP to St. Onge Stuart Johnston & Reens LLC
                BK-41   02/12/2011 Email From International Laser Class Association to Heini Wellmann et al. (and attachment)
                BK-42   05/10/2010 Letter from Wesley Whitmyer to Alice Gould
                BK-43   12/13/2010 Letter from Philippe Zylberg to Wesley Whitmyer
                BK-44   12/15/2010 Letter from Wedlake Bell LLP to St. Onge Stuart Johnston & Reens LLC
                BK-45   03/11/2011 Letter from Philippe Zylberg to Wesley Whitmyer
                BK-46   03/24/2011 Letter from Jerome Pels to Wesley Whitmyer
)8// BK-47    04/11/2011 Letter from Philippe Zylberg to Wesley Whitmyer
                BK-48   Document titled Agreement relating to Kirby Sailboat
                BK-49   07/17/2012 Letter from Bruce Kirby and Bruce Kirby, Inc. to QMI
                BK-50   10/11/2012 Letter from Bruce Kirby and Bruce Kirby, Inc. to LPE
 )8//BK-51    10/11/2012 Letter from Bruce Kirby and Bruce Kirby, Inc. to QMI
                          Case 3:13-cv-00297-JAM Document 577 Filed 02/14/20 Page 2 of 5
                                   Amended List of Exhibits of Bruce Kirby and Bruce Kirby, Inc.

)8// BK-52    11/15/2012 Letter from Bruce Kirby and Bruce Kirby, Inc. to LPE
               BK-53    03/01/2013 Letter from Bruce Kirby and Bruce Kirby, Inc. to LPE
               BK-54    Document titled Bill Crane - LinkedIn
               BK-55    02/27/2010 Email from Bill Crane to Clara Tong
               BK-56    LPE and QMI's Objections and Responses to GSL's First Set of Interrogatories
               BK-57    07/15/2013 Letter from QMI to Bruce Kirby
               BK-58    Document titled Summary of Adjustments to Royalty Calculations
               BK-59    Document titled LPE Royalty Statement
               BK-60    Document titled Vanguard Sailboats Royalty Payment
               BK-61    03/04/2009 Email from Bill Crane to Daryl Webb (and email chain)
               BK-62    02/17/2010 Email from Bill Crane to Devin Kelly and Matthew Abrahams (and email chain)
               BK-63    04/02/2010 Email from Devin Kelly to Bill Crane (and attachment)
               BK-64    Defendants' Initial Disclosures
)8//          04/19/2013 Email From Bahman Kia to Daniel Pearson (and email chain)
               BK-65
               BK-66    12/08/2011 Email from Bill Crane to Tom Rosoman (and email chain)
               BK-67    03/23/2011 Email from Farzad Rastegar to Chris Spencer (and email chain)
)8// BK-68    12/09/2010 Email from Matthew Anrahams to Farzad Rastegar (and email chain)
               BK-69    03/06/2010 Email from Farzad Rastegar to Devin Kelly
               BK-70    04/03/2010 Email from Heini Wellmann to Bil Crane (and email chain)
               BK-71    06/16/2010 Email from Bill Crane to Farzad Rastegar (and email chain)
               BK-72    Agreement dated July 11, 1983
               BK-73    First Amended Complaint and Exhibits
               BK-74    Document titled Intellectual Property Purchase and License Agreement
)8// BK-83     Document containing graphic
               BK-86    Document titled Agreement Relating to the Collection of IYRU Fees
)8// BK-87    Document titled Class Rules - One Design
)8// BK-88    Document titled Laser Class Rules - One Design
)8// BK-89    ISAF Plaque
)8// BK-90    Builder Plaque
               BK-91    04/08/2013 Email from Bill Crane to Jerome Pels
               BK-92    Document titled Damage Determination Analysis
               BK-93    04/23/2013 Email from James Lund-Lack to Bahman Kia and Steve Thomas
               BK-94    05/28/2010 Letter from Wedlake Bell LLP to St. Onge Stuart Johnston & Reens LLC
               BK-95    03/03/2011 Letter from Jerome Pels to Wesley Whitmyer
               BK-96    03/01/2011 Letter from Philippe Zylberg to Wesley Whitmyer
               BK-97    10/10/2011 Letter from Philippe Zylberg to Wesley Whitmyer
               BK-98    03/01/2011 Letter from Wesley Whitmyer to Jerome Pels
               BK-99    04/25/2013 Letter from Bruce Kirby and Bruce Kirby, Inc. to QMI
               BK-100   04/04/2007 Letter from Wesley Whitmyer to John Shad
               BK-101   Document titled Indicative Offer for Laser Design Rights
               BK-102   Schedules to Document titled Indicative Offer for Laser Design Rights
               BK-103   05/30/2007 Letter from Wesley Whitmyer to Edward Kotite
               BK-104   Attachment to BK-103 (Document titled Intellectual Property Purchase and License Agreement)
               BK-105   Attachment to BK-103 (Document titled Assigment)
               BK-106   Sailing World article - April 2007
               BK-107   USPTO Trademark Electronic Search System - BRUCE KIRBY trademark
)8// BK-108   Laser Construction Manual
)8// BK-109   Laser Construction Manual
               BK-110   05/12/2010 Letter from Wesley Whitmyer to Jeff Martin and Heini Wellmann
               BK-111   04/22/2010 Letter from Wesley Whitmyer to Alice Gould
               BK-112   04/27/2010 Letter from Wesley Whitmyer to Alice Gould
                          Case 3:13-cv-00297-JAM Document 577 Filed 02/14/20 Page 3 of 5
                                    Amended List of Exhibits of Bruce Kirby and Bruce Kirby, Inc.


               BK-113   03/16/2010 Letter from Wesley Whitmyer to Devin Kelly
)8// BK-114   03/08/2010 Letter from Howard Spencer and Bruce Kirby to Jeff Martin
               BK-115   05/12/2010 Letter from Wesley Whitmyer to Alice Gould
               BK-116   03/12/2010 Letter from Wesley Whitmyer to Jeff Martin
               BK-117   03/05/2010 Letter from Wesley Whitmyer to Devin Kelly
               BK-118   12/07/2010 Letter from Wesley Whitmyer to Farzad Rastegar
               BK-119   02/17/2011 Letter from Bruce Kirby and Bruce Kirby, Inc. to QMI
               BK-120   02/10/2011 Letter from Wesley Whitmyer to Phillippe Zylberg
               BK-121   Document titled Rule Change
               BK-122   04/22/2010 Letter from Wesley Whitmyer to Alice Gould
               BK-123   04/03/2010 Letter from Wedlake Bell LLP to St. Onge Stuart Johnston & Reens LLC
               BK-124   Document titled Royalties Outstanding
               BK-125   Document titled Stipulation
               BK-126   QMI Responses to BKI's Interrogatories - 17-CV-01389-JAM
               BK-127   Farzard Rastegar Responses to BKI's Interrogatories - 17-CV-01389-JAM
               BK-128   LaserPeformance LLC's Responses to BKI's Interrogatories - 17-CV-01389-JAM
               BK-129   Dory Ventures, LLC's Responses to BKI's Interrogatories - 17-CV-01389-JAM
               BK-131   08/23/2017 Email from Bill Crane to Farzad Rastegar
               BK-132   08/01/2017 Email from Bo Williams to Brent Richards
               BK-133   08/01/2017 Email from Brent Richards to Bo Williams
               BK-134   07/17/2017 Email from Basecamp to Christopher Anto
               BK-135   07/10/2017 Email from Basecamp to Christopher Anto
               BK-136   06/26/2017 Email from Basecamp to Christopher Anto
               BK-137   07/03/2017 Email from Basecamp to Christopher Anto
               BK-138   07/24/2017 Email from Basecamp to Christopher Anto
               BK-139   04/12/2013 Email from James Lund-Lack to Bahman Kia and Christopher Anto
               BK-140   06/23/2017 Email from Tick to Christopher Anto
               BK-141   04/12/2013 Email from Christopher Anto to James Lund-Lack
               BK-142   Document bearing Bates No. LP0016
               BK-143   08/23/2017 Email from Peter Collins to Simon Ogden, John Leach, and Joel Chadwick
               BK-144   08/23/2017 Email from Peter Collins to Simon Ogden, John Leach, and Joel Chadwick
               BK-145   06/22/2017 Email from Chris Anto to Allen Steffen
               BK-146   06/23/2017 Email from Chris Anto to Allen Steffen
               BK-147   06/22/2017 Email from Chris Anto to Timothy Stacy
               BK-148   06/23/2017 Email from Chris Anto to Timothy Stacy
               BK-149   09/02/2016 Email from Tony Kwan to Farzad Rastegar
               BK-150   09/03/2016 Email from Farzad Rastegar to Tony Kwan
               BK-151   09/02/2016 Email from Tony Kwan to Farzad Rastegar
               BK-152   Website Screenshot
               BK-153   Website Screenshot
               BK-154   Website Screenshot
               BK-155   Website Screenshot
               BK-156   Website Screenshot
               BK-157   Website Screenshot
)8// BK-158   Trademark Registration No. 3,532,451
               BK-159   Popular Science article - Spring 2019
               BK-160   Sailing World article - Spring 2019
               BK-161   Bruce Kirby and Bruce Kirby, Inc.'s First Set of Interrogatories to LPE
               BK-162   LPE's Responses and Objections to Bruce Kirby and Bruce Kirby, Inc.'s First Set of Interrogatories
               BK-163   Bruce Kirby and Bruce Kirby, Inc.'s First Set of Interrogatories to QMI
               BK-164   QMI's Responses and Objections to Bruce Kirby and Bruce Kirby, Inc.'s First Set of Interrogatories
                           Case 3:13-cv-00297-JAM Document 577 Filed 02/14/20 Page 4 of 5
                                    Amended List of Exhibits of Bruce Kirby and Bruce Kirby, Inc.


                BK-165   Bruce Kirby and Bruce Kirby, Inc.'s First Set of Requests for Production to LPE
                BK-166   LPE's Responses and Objections to Bruce Kirby and Bruce Kirby, Inc.'s First Set of Production
                BK-167   Bruce Kirby and Bruce Kirby, Inc.'s First Set of Requests for Production to LPE
                BK-168   QMI's Responses and Objections to Bruce Kirby and Bruce Kirby, Inc.'s First Set of Production
                BK-169   Bruce Kirby and Bruce Kirby, Inc.'s Notice of Deposition of LPE
                BK-170   Bruce Kirby and Bruce Kirby, Inc.'s Notice of Deposition of QMI
                BK-171   Document titled Business Corporation Annual Report
                BK-172   Document titled QUARTER MOON, INCORPORATED Summary Screen
                BK-173   Document titled Dun & Bradstreet Business Records Family Tree Report
                BK-174   Document titled Dun & Bradstreet Business Records Family Member Profile
                BK-175   Defendant Dory Ventures, LLC's Objections and Responses to GSL's First Set of Interrogatories (Nos. 1 - 8)
                         Defendant LaserPerformance, LLC's Objections and Responses to GSL's First Set of Interrogatories (Nos. 1 -
                BK-176
                         8)
                BK-177   Defendant Quarter Moon, Inc.'s Objections and Responses to GSL's First Set of Interrogatories (Nos. 1 - 8)
                         Defendant LaserPerformance (Europe) Ltd.'s Objections and Responses to GSL's First Set of Interrogatories
                BK-178
                         (Nos. 1 - 8)
                         Certification of LaserPerformance (Europe) Ltd.'s Objections and Responses to GSL's First Set of
                BK-179
                         Interrogatories
                BK-180   Defendant Farzad Rastegar's Objections and Responses to GSL's First Set of Interrogatories (Nos. 1 - 8)
                BK-181   Certification of Farzad Rastegar's Objections and Responses to GSL's First Set of Interrogatories
                BK-182   Defendant Quarter Moon, Inc.'s Objections and Responses to GSL's First Set of Requests for Admission
                         Defendant LaserPerformance (Europe) Ltd.'s Objections and Responses to GSL's First Set of Requests for
                BK-183
                         Admission
                BK-184   Karaya (Jersey) Limited's Motion for Summary Judgment
                BK-185   Declaration of William Crane dated March 28, 2014
                         Defendants' Memorandum of Law in Opp. to Motion to Strike & Supp. Decl. of William Crane dated May 8,
                BK-186
                         2014
                BK-187   Document titled Bill History Recap
                BK-188   Summary of Defendants Sales
                BK-189   Document titled Meeting of the Board of Directors Quarter Moon, Incorporated
                BK-190   Document titled Meeting of the Board of Directors Quarter Moon, Incorporated
                BK-191   Document titled Meeting of the Board of Directors Quarter Moon, Incorporated
                BK-192   05/10/2018 Email from Skalka to Schiller
)8//   BK-193   05/12/2013 Email from Bill Crane to Farzad Rastegar
                BK-194   04/29/2013 Email from Christopher Tunstall to James Lund-Lack
                BK-195   03/12/2013 Email from James Lund-Lack to Bahman Kia
                BK-196   06/18/2013 Email from James Lund-Lack to Bahman Kia
                BK-197   WITHDRAWN
                BK-198   05/28/2010 Letter from Wedlake Bell LLP to St. Onge Stuart Johnston & Reens LLC
)8//   BK-199   Document titled Kirby Schedule of Actual Payments - US
                BK-200   03/04/2015 Email from Bill Crane to Simon Allentuch (and email chain)
                BK-201   05/16/2013 Email from Bill Crane to Bahman Kia (and email chain)
                BK-202   05/10/2013 Email from James Lund-Lack to Bahman Kia (and email chain)
                BK-203   05/20/2013 Email from Christopher Tunstall to Richard Walker (and email chain)
                BK-204   05/07/2013 Email from Bill Crane to Bahman Kia and Bo Williams (and email chain)
                BK-205   05/22/2013 Email from Rick Ducharme to Christopher Tunstall and Richard Walker (and email chain)
                BK-206   05/18/2013 Email from Christpher Tunstall to Richard Walker (and email chain)
                BK-207   05/20/2013 Email from Richard Walker to Nickolas Betts (and email chain)
                BK-208   05/18/2013 Email from Christpher Tunstall to Bill Crane (and email chain)
                BK-209   05/20/2013 Email from Richard Walker to Christopher Tunstall (and email chain)
                BK-210   05/16/2013 Email from James Lund-Lack to Bill Crane (and email chain)
                                   Case 3:13-cv-00297-JAM Document 577 Filed 02/14/20 Page 5 of 5
                                         Amended List of Exhibits of Bruce Kirby and Bruce Kirby, Inc.


             BK-211          05/16/2013 Email from Bill Crane to Steve Thomas et al. (and email chain)
             BK-212          05/16/2013 Email from Bill Crane to Bahman Kia (and email chain)
             BK-213          05/07/2013 Email from Bill Crane to Bajman Kia nd Bo Williams (and email chain)
             BK-214          05/16/2013 Email from James Lund-Lack to James Lund-Lack
)8//%. 
                     3DUWLHV $GGLWLRQDO6WLSXODWLRQRI)DFWVDQG/DZ
                        3DUWLHV6WLSXODWLRQVRI)DFWVDQG/DZ
)8//%.
)8//%.
                            4XDUWHU0RRQ,QF866DOHVE\0RQWK
)8//%. /DVHUSHUIRUPDQFH (XURSH /LPLWHG(XURSHDQ6DOHVE\0RQWK
)8//%. /DVHUSHUIRUPDQFH (XURSH /LPLWHG(XURSHDQ6DOHVE\0RQWK
)8// %.$GGLWLRQDO6WLSXODWLRQ
